Citation Nr: 0924799	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-44 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to surviving spouse status for 
purposes of entitlement to death pension benefits, and if so, 
whether surviving spouse status is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1942 to May 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.  


FINDINGS OF FACT

1. A November 1981 RO decision denied the appellant's claim 
of entitlement to death pension benefits as the Veteran's 
surviving spouse; the appellant did not appeal the November 
1981 decision. 

2. Evidence associated with the claims file after the last 
final denial in November 1981 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
appellant's claim.

3. The Veteran and the Appellant were divorced in January 
1971 and were not married at the time of the Veteran's death 
in January 1981.


CONCLUSIONS OF LAW

1. The November 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to death pension benefits as the 
Veteran's surviving spouse is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The appellant is not the Veteran's surviving spouse.  
38 C.F.R. § 3.50 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the appellant's request to reopen 
her claim for surviving spouse status, the Board notes that a 
lengthy discussion of VCAA notice is unnecessary as the Board 
is reopening the claim.  

As VA's duties to notify and assist relate to the appellant's 
underlying claim for surviving spouse status, when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2007 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in September 2007 fully satisfied the 
remaining duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the September 2007 letter 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that she provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the appellant, as well as what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  Finally, the letter 
informed the appellant of how VA determines a disability 
rating and effective date, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  
 
The Board notes that the September 2007 letter was sent to 
the appellant after the January 2004 rating decision.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the appellant in September 
2007 fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an April 2009 
supplemental statement of the case was provided to the 
appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of her claim.   
38 U.S.C.A. § 5103A.  In this regard, all necessary 
documents, including the Veteran's death certificate, a 
marriage license, two versions of a divorce decree, and 
multiple statements from the appellant have been associated 
with the claims folder.  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  

Finally, the Board notes that this case was previously 
remanded in August 2007 for further evidentiary development 
and to provide the appellant with sufficient notice in 
accordance with the VCAA.  Since the appellant was provided 
sufficient notice in September 2007, and since the claims 
file contains the evidence sought, the Board finds that all 
remand directives have been complied with, in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [appellant] 
regarding what further evidence [s]he should submit to 
substantiate h[er] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.




II. Analysis

A. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen her claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in a January 1981 RO decision, the evidence under 
consideration consisted of the Veteran's service record, a 
marriage certificate, an uncertified divorce decree, and the 
Veteran's death certificate.

Since the final denial in January 1981, the appellant has 
submitted additional evidence, including lay statements and a 
December 2004 letter from Madison County, Tennessee, stating 
that the county clerk did not have a divorce record on file 
from the appellant and the Veteran from between December 1968 
and September 1974.

As previously stated, the January 1971 divorce decree upon 
which the previous final denial was based is not a certified 
copy.  Since the newly received December 2004 letter suggests 
that the Veteran and the appellant were not divorced in 1971, 
and thus not divorced at the time of the Veteran's death, the 
Board finds that the appellant's claim must be reopened.

B. Status as Surviving Spouse.

Although the appellant has submitted sufficient evidence to 
reopen her claim, the Board finds that the appellant's claim 
must nevertheless be denied.

Under 38 C.F.R. § 3.50 (2008), a "surviving spouse" is a 
person of the opposite sex who was the spouse of the veteran 
at the time of the veteran's death and, (1) lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.

Upon examination of the evidence, the Board finds that the 
appellant is not the Veteran's surviving spouse because the 
Veteran and the appellant were divorced at the time of the 
Veteran's death.  Primarily, the Board relies upon a divorce 
decree received from Madison County, Tennessee, in October 
2007.  According to the document, the appellant and the 
Veteran were divorced in January 1971.  Unlike the divorce 
decree previously associated with the claims file, the 
divorce decree received in October 2007 is a signed and 
certified copy.  Although the letter received by VA in 
December 2004 suggests that the appellant and the Veteran 
were not divorced in January 1971, the official document 
stating that the appellant and the Veteran were divorced is 
much more probative than a letter suggesting the non-
existence of the document.  

The Board acknowledges that the Veteran's death certificate 
states that the Veteran was married to the appellant upon his 
death in January 1981.  However, while this evidence 
indicates that the Veteran and the appellant were married 
upon the Veteran's death, the certified divorce decree from 
January 1971 is more probative evidence of the official 
status of their relationship, especially considering the lack 
of evidence that the Veteran and the appellant were remarried 
after their January 1971 divorce.  

In conclusion, the signed and certified divorce decree 
received in October 2007 constitutes preponderant evidence 
that the Veteran and the appellant were divorced at the time 
of the Veteran's death in January 1981.  Although other 
evidence, including the December 2004 letter and the 
Veteran's death certificate suggests that the Veteran and 
appellant were in fact married upon the Veteran's death, the 
Board finds that this evidence is not as probative as the 
official decree.  Since a preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt rule 
does not apply and the appellant's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).






	(CONTINUED ON NEXT PAGE)

ORDER

The appellant's claim to reopen her claim for entitlement to 
status as the Veteran's surviving spouse is reopened.

The appellant's claim for entitlement to status as the 
Veteran's surviving spouse is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


